IN THE SUPREME COURT OF THE STATE OF IDAHO

                                       Docket No. 46333


STATE OF IDAHO,                         )
                                        )
   Plaintiff-Respondent,                )
                                                             Boise, February 2020 Term
                                        )
v.                                      )
                                                             Opinion Filed: June 10, 2020
                                        )
JOHN ROBERT RODRIGUEZ,                  )
                                                             Melanie Gagnepain, Clerk
                                        )
   Defendant-Appellant.                 )
_______________________________________ )

       Appeal from the District Court of the Fourth Judicial District of the State of
       Idaho, Ada County. Jonathan Medema, District Judge.

       The district court’s judgment of conviction is affirmed.

       Fyffe Law, LLC, Boise, for appellant. Robyn Fyffe argued.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent. Kenneth
       Jorgensen argued.
                                  _____________________

BRODY, Justice.
       This is an appeal from a judgment of conviction under Idaho Code section 18-8505,
which makes it a felony to supply a firearm to a gang member, based on a number of
constitutional challenges to that statute. John Robert Rodriguez sold a firearm to an individual
who had visible gang tattoos and had previously identified himself as a member of the Norteño
gang, but who was actually an informant paid by the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF). The State charged Rodriguez with two counts of providing firearms to
criminal gang members under Idaho Code section 18-8505 and a sentencing enhancement for
providing the firearm to further criminal gang purposes under Idaho Code section 18-8503(1)(b).
After trial, the jury returned a verdict of guilty as to Count I but not guilty as to Count II and
answered no to the sentencing enhancement question (i.e., the State had not proven that the sale
of the gun was to further a criminal gang purpose). The district court suspended a unified
sentence of ten years and placed Rodriguez on probation for ten years. Rodriguez timely
                                                1
appealed. On appeal, Rodriguez argued that his conviction must be vacated because by
criminalizing the sale or transfer of firearms to gang members without the intent to further
criminal or gang activity, Idaho Code section 18-8505 violates several rights guaranteed by the
federal Constitution: the freedom of association under the First Amendment, the right to bear
arms under the Second Amendment, and the due process requirement of personal guilt under the
Fourteenth Amendment. For the reasons stated below, we affirm Rodriguez’s judgment of
conviction.
                 I.      FACTUAL AND PROCEDURAL BACKGROUND
       The State charged Rodriguez with two counts of providing a firearm to a criminal gang
member under Idaho Code section 18-8505 (a felony) and a sentencing enhancement under
Idaho Code section 18-8503(1)(b). Specifically, Counts I and II alleged that on two separate
occasions in 2017, Rodriguez supplied a firearm to someone he knew to be a gang member: first
to a confidential informant and then to an individual named Fermin Figueroa. The sentencing
enhancement alleged that Rodriguez engaged in the activity alleged to further criminal gang
purposes, thereby qualifying for a greater sentence. The State also charged Figueroa, alleging
that he encouraged Rodriguez to provide a firearm to a criminal gang member. The Boise Police
Department considered both Rodriguez and Figueroa to be members of the Norteño gang, which
the Department described as a “violent criminal gang that has existed in the Treasure Valley, as
well as other parts of the state, for approximately four generations.” Rodriguez’s case was
consolidated with Figueroa’s. Both pled not guilty, and a jury trial was held.
       At trial, a confidential informant testified that he joined the Norteño gang as a teenager
but eventually started working for the ATF. When he met Rodriguez, he introduced himself as a
Norteño and Rodriguez saw tattoos on his face that were associated with the Norteños, so
Rodriguez knew he was a gang member. In July of 2017, he texted Rodriguez to set up a
firearms purchase. The confidential informant identified Exhibit 2 at trial as a video showing him
talking with Rodriguez before buying a handgun from him, taken on the recording device given
to him by the ATF. Exhibit 2 was admitted, along with Exhibit 3, identified by the confidential
informant as a photograph of the handgun he purchased from Rodriguez. The confidential
informant further testified that he attended a meeting with several gang members in August of
2017. He identified Exhibit 4 as a video of a portion of that meeting, which was also taken on an
ATF recording device. He testified that Figueroa called Rodriguez about bringing a gun to the
                                                 2
meeting. When Rodriguez arrived, Rodriguez told him he had brought a gun, and later,
Rodriguez left the gun in a car with other gang members. The State also called two ATF agents
and a detective from the Boise Police Department as witnesses.
       After the State rested, Figueroa moved for a judgment of acquittal under Idaho Criminal
Rule 29. The district court granted this motion. The district court explained that there was no
reasonable basis for the jury to conclude that anything Figueroa said to Rodriguez was anything
other than a simple request to come to the meeting and bring his gun with him. It noted that
Figueroa’s request for Rodriguez to bring a gun would be a request to possess a gun, but it did
not appear that it was illegal for Rodriguez to possess a gun.
       As to Rodriguez, the jury returned a verdict of guilty as to Count I but not guilty as to
Count II and answered no to the sentencing enhancement question (i.e., the State had not proven
that the sale of the gun was to further a criminal gang purpose). Following a sentencing hearing,
the district court entered a Judgment of Conviction, Suspended Sentence, and Order of
Probation. The district court sentenced Rodriguez to an aggregate term of ten years, with the first
four years fixed, and then suspended the sentence and placed Rodriguez on probation for a
period of ten years. It also imposed certain conditions of probation, including serving 365 days in
the Ada County jail (with the opportunity for work release) and not associating with certain
people associated with the Norteño gang.
       About one month later, the district court received a letter from Rodriguez. In his letter,
Rodriguez asked for assistance because he wanted to appeal but had not been able to get ahold of
his trial attorney, and the public defender’s office said that his private attorney would have to
represent him. The district court interpreted this letter as a motion to appoint a public defender
and appointed the Ada County Public Defender’s Office to represent Rodriguez. Rodriguez then
filed a timely notice of appeal from the Judgment of Conviction, Suspended Sentence, and Order
of Probation. Initially, the State Appellate Public Defender was appointed to represent Rodriguez
in his appeal, but Robyn Fyffe was later substituted as counsel.
                                       II.     ANALYSIS
   A. Rodriguez forfeited his constitutional challenges by failing to present them to the
      trial court.
       Rodriguez admits that he did not present his constitutional challenges to the district court.
Generally, the Court will not address new issues on appeal. State v. Garcia-Rodriguez, 162 Idaho

                                                 3
271, 275, 396 P.3d 700, 704 (2017). We have repeatedly reaffirmed the importance of this
principle. State v. Hoskins, 165 Idaho 217, 223-25, 443 P.3d 231, 237-39 (2019) (collecting
cases, including State v. Cohagan, 162 Idaho 717, 404 P.3d 659 (2017); State v. Fuller, 163
Idaho 585, 416 P.3d 957 (2018); and State v. Gonzalez, 165 Idaho 95, 439 P.3d 1267 (2019)).
The rule that unpreserved issues are forfeited serves several important purposes, including
incentivizing full development of the relevant facts and law, ensuring fairness to the opposing
party, and protecting the judicial system’s interests in efficiency and finality. See Hoskins, 165
Idaho at 226, 443 P.3d at 240; Gonzalez, 165 Idaho at 98-100, 439 P.3d at 1270-72; State v.
Perry, 150 Idaho 209, 224, 245 P.3d 961, 976 (2010).
       Rodriguez does not challenge this principle or argue that an exception (such as
fundamental error) should apply. Rather, he asserts that: (1) he is making a sufficiency of the
evidence challenge, and such challenges can be raised for the first time on appeal, and (2) he
could not have raised his constitutional challenges until after the jury’s decision on the
enhancement. We disagree that either reason relieved Rodriguez from compliance with the issue
preservation requirement.
       First, this is not a sufficiency of the evidence case. It is true that sufficiency of the
evidence challenges may be raised for the first time on appeal. State v. Villa-Guzman, 166 Idaho
382, ___, 458 P.3d 960, 962 (2020). However, Rodriguez’s constitutional claims are not properly
characterized as a challenge to the sufficiency of the evidence. Our inquiry when evaluating a
sufficiency of the evidence challenge is whether, “after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt.” State v. Schiermeier, 165 Idaho 447, 451, 447 P.3d 895,
899 (2019) (emphasis omitted). Here, Rodriguez is not arguing that there is not enough evidence
to satisfy the elements of the crime in Idaho Code section 18-8505, or that Idaho Code section
18-8505 should be interpreted in such a way that the elements are not satisfied here. Rather, he is
challenging Idaho Code section 18-8505 itself by arguing that it is unconstitutional. While he
attempts to couch his constitutional claim as an “as-applied” challenge, we disagree with that
characterization as discussed below. Therefore, this is not a sufficiency of the evidence case, and
Rodriguez cannot escape application of the issue preservation requirement on that ground.
       Second, Rodriguez could have raised his constitutional challenges before the jury’s
decision on the enhancement, i.e., before the jury decided that he did not sell the gun in order to
                                                4
further criminal gang purposes. Rodriguez argues that Idaho Code section 18-8505 only became
unconstitutional as applied to his conduct once the jury made that decision, because only then
was it clear that his crime “lack[ed] any nexus with the harm sought to be remedied by [Idaho
Code section 18-8505].” We disagree. Rodriguez’s constitutional challenges are based on the
elements of the offense. The jury instruction describing the elements of the offense for which
Rodriguez was convicted read as follows:
              In order for defendant JOHN RODRIGUEZ to be guilty of Count I,
       Providing a Firearm to a Criminal Gang Member, the State must prove each of the
       following:
               1. On or about the 26th day of July, 2017;
               2. in the state of Idaho;
               3. the defendant, JOHN RODRIGUEZ,
               4. sold, supplied, or gave possession of a firearm, to—wit: a .357 handgun
               to a confidential informant; and
               5. the defendant knew that that confidential informant was a criminal gang
               member.
              If any of the above has not been proven beyond a reasonable doubt, you
       must find the defendant not guilty. If each of the above has been proven beyond a
       reasonable doubt, then you must find the defendant guilty.
The basis for Rodriguez’s constitutional challenges is apparent from the elements themselves.
Nothing in the jury instruction required the State to prove that Rodriguez sold the gun in order to
further criminal gang purposes. It only required the State to prove Rodriguez’s act of selling the
gun and Rodriguez’s knowledge that the purchaser was a criminal gang member. Therefore, the
alleged constitutional infirmities were clear from the beginning; Rodriguez did not have to wait
until the jury’s decision on the enhancement to raise them. It is probably true that, if the jury
decided that Rodriguez sold the gun in order to further criminal gang purposes under Idaho Code
18-8503, Rodriguez’s as-applied constitutional challenges would be much weaker. However,
nothing prevented Rodriguez from raising those challenges before the jury made that decision.
Therefore, Rodriguez was not excused from the issue preservation rule on the basis that he could
not have raised his constitutional arguments before the jury’s decision on the enhancement, and
we decline to consider these arguments for the first time on appeal.
                                        III. CONCLUSION
       We affirm the district court’s judgment of conviction.
       Chief Justice BURDICK, and Justices BEVAN, STEGNER, and MOELLER CONCUR.

                                                5